PER CURIAM.
We are of opinion that the tug was not managed with ordinary skill, because steering by compass she deviated from her course so greatly in so short a distance. We think no fault is attributable to the boats in tow that were injured, because, if they had attempted to steer, they could not have affected the drift of the tow. We think the testimony for the boats Catherine and Fallon was sufficient to show that they received some injuries on the reef off Valeour Island.
Decrees affirmed, with costs.